UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number 000-29053 TERABEAM, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 04-2751645 (I.R.S. Employer Identification No.) 2115 O’NEL DRIVE SAN JOSE, CA95131 (Address of principal executive offices) (408) 731-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filerý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o Noý As of July 31, 2007, there were 25,854,369 shares of the registrant’s common stock outstanding. Index TERABEAM, INC. INDEX PAGE NO. PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2007 (unaudited) and December 31, 2006 4 Consolidated Statements of Operations for the six months ended June 30, 2007 and 2006 (unaudited) 5 Consolidated Statement of Changes in Stockholders’ Equity for the six months ended June 30, 2007 (unaudited) 6 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 25 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 6. Exhibits 29 SIGNATURE 30 2 Index PART I – FINANCIAL INFORMATION This Quarterly Report on Form 10-Q contains forward-looking statements as defined by federal securities laws.Forward-looking statements are predictions that relate to future events or our future performance and are subject to known and unknown risks, uncertainties, assumptions, and other factors that may cause actual results, outcomes, levels of activity, performance, developments, or achievements to be materially different from any future results, outcomes, levels of activity, performance, developments, or achievements expressed, anticipated, or implied by these forward-looking statements.Forward-looking statements should be read in light of the cautionary statements and important factors described in this Form 10-Q, including Part II, Item 1A — Risk Factors.We undertake no obligation to update or revise any forward-looking statement to reflect events, circumstances, or new information after the date of this Form 10-Q or to reflect the occurrence of unanticipated or any other subsequent events. Item 1.Financial Statements. 3 Index TERABEAM, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share data) June 30, December 31, 2007 2006 Assets (unaudited) Current assets: Cash and cash equivalents $ 6,175 $ 10,290 Investment securities – available-for-sale 233 168 Accounts receivable, net 8,165 5,539 Inventory 9,272 10,142 Prepaid expenses 1,431 1,246 Total current assets 25,276 27,385 Property and equipment, net 2,548 2,660 Other Assets: Restricted cash 76 76 Goodwill 7,922 7,922 Intangible assets, net 10,440 11,545 Deposits and prepaid expenses 298 287 Total other assets 18,736 19,830 Total assets $ 46,560 $ 49,875 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ 13,065 $ 13,887 Deferred revenue 2,293 2,198 License agreement payable - current maturities 942 868 Total current liabilities 16,300 16,953 License agreement payable, net of current maturities 1,585 2,088 Total liabilities 17,885 19,041 Commitments and contingencies Stockholders’ Equity Preferred stock, $0.01 par value; authorized 4,500,000, none issued at June 30, 2007 and December 31, 2006 – – Common stock, $0.01 par value, 100,000,000 shares authorized, 21,554,369 issued and outstanding at June 30, 2007, and 21,552,572 issued and outstanding at December 31, 2006 216 216 Additional paid-in capital 59,076 57,976 Retained earnings(accumulated deficit) (30,610 ) (27,285 ) Accumulated other comprehensive income: Net unrealized gain (loss) on available-for-sale securities (7 ) (73 ) Total stockholders’ equity 28,675 30,834 Total liabilities and stockholders’ equity $ 46,560 $ 49,875 See accompanying notes 4 Index TERABEAM, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues $ 19,012 $ 20,750 $ 36,670 $ 39,286 Cost of goods sold 10,573 12,062 20,305 22,957 Gross profit 8,439 8,688 16,365 16,329 Operating expenses: Selling costs 5,212 4,027 9.957 8,296 Restructuring Charges 91 116 91 116 General and administrative 3,272 4,021 6,681 7,355 Research and development 2,733 3,762 5,543 8,648 Total operating expenses 11,308 11,926 22,272 24,415 Operating loss (2,869 ) (3,238 ) (5,907 ) (8,086 ) Other income (expenses): Interest income 28 114 72 202 Interest expense (34 ) (68 ) (68 ) (101 ) Other income (loss) 2,580 212 2,646 543 Total other income (expenses) 2,574 258 2,650 644 Loss before income taxes (295 ) (2,980 ) (3,257 ) (7,442 ) Benefit (provision) for income taxes (44 ) (5 ) (68 ) (26 ) Net loss $ (339 ) $ (2,985 ) $ (3,325 ) $ (7,468 ) Weighted average shares - basicand diluted 21,554 21,541 21,554 21,502 Loss per share, basic and diluted $ (0.02 ) $ (0.14 ) $ (0.15 ) $ (0.35 ) See accompanying notes 5 Index TERABEAM, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2007 (In thousands, except share data) (Unaudited) Common Stock Shares Amount Additional Paid-in Capital Retained Earnings (Deficit) Accumulated Other Comprehensive Income (Loss) Total Balances, January 1, 2007 21,552,572 $ 216 $ 57,976 $ (27,285 ) $ (73 ) $ 30,834 Exercise of stock options and warrants 1,797 3 3 Employee stock option amortization 1,097 1,097 Comprehensive income: Net income (loss) (3,325 ) (3,325 ) Unrealized gain (loss) on investments 66 66 Total comprehensive income (loss) - - - (3,325 ) 66 (3,259 ) Balances, June 30, 2007 21.554,369 $ 216 $ 59,076 $ (30,610 ) $ (7 ) $ 28,675 See accompanying notes 6 Index TERABEAM, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30 (In thousands) (Unaudited) Six Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income (loss) $ (3,325 ) $ (7,468 ) Depreciation and amortization 1,941 2,774 Bad debt allowance (recovery) 98 (74 ) Employee stock option amortization 1098 569 Inventory allowance (1,328 ) 31 Changes in assets and liabilities affecting operations: Accounts receivable, net (2,724 ) 2,506 Inventory 2,198 (1,157 ) Deposits (11 ) 129 Prepaid expenses (185 ) (339 ) Accounts payable and accrued expenses (822 ) (3,541 ) License agreement payable (429 ) (597 ) Deferred revenue 95 1,726 Net cash provided by (used in) operating activities (3,394 ) (5,441 ) Cash flows from investing activities: Release of restricted cash - 5,000 Purchase of property and equipment (233 ) (321 ) Investment in capitalized software (491 ) - Net cash provided by (used in) investing activities (724 ) 4,679 Cash flows from financing activities: Exercise of stock options 3 55 Net cash provided by (used in) financing activities 3 55 Net increase (decrease) in cash and cash equivalents (4,115 ) (707 ) Cash and cash equivalents, beginning of period 10,290 14,133 Cash and cash equivalents, end of period $ 6,175 $ 13,426 Supplemental disclosure of cash flow information: Cash paid for interest $ 68 $ 4 Income taxes paid $ 125 $ 21 See accompanying notes 7 Index TERABEAM, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Presentation The consolidated financial statements of Terabeam, Inc. (the “Company” or “Terabeam”) for the three month and six month periods ended June 30, 2007 and 2006 are unaudited and include all adjustments which, in the opinion of management, are necessary to present fairly the financial position and results of operations for the periods then ended.All such adjustments are of a normal recurring nature.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006 filed with the Securities and Exchange Commission. The Company provides high-speed wireless communications equipment and services in the United States and internationally.Its systems enable service providers, enterprises, and governmental organizations to deliver high-speed data connectivity enabling a broad range of applications.The Company provides wireless solutions for the mobile enterprise, security and surveillance, last mile access, voice and data backhaul, and municipal networks.The Company believes its fixed wireless systems address the growing need of our customers and end-users to rapidly and cost effectively deploy high-speed communication networks. Terabeam and its subsidiaries operate in two primary businesses: broadband wireless equipment and high-speed wireless service and connectivity.The equipment business is the historic operations of Terabeam as a designer, manufacturer, and seller of wireless telecommunications equipment (“Equipment”) and generates the substantial majority of the Company’s revenues and expenses.This business is conducted through its Proxim Wireless Corporation subsidiary and includes the financial results of the business acquired from Old Proxim.Terabeam’s services business, which it began in 2004, is conducted through its Ricochet Networks, Inc. subsidiary.This business (“Services”) was acquired with the Ricochet Networks acquisition during the second quarter of 2004.Ricochet Networks has been ranked as one of the five largest wireless Internet service providers (WISPs) in the United States (in terms of subscribers).There are no significant inter-company transactions which affect the revenue or expenses of either segment. In April 2006, the Company announced the retention of an outside consulting firm to explore a variety of possible strategic alternatives for our Ricochet services business.Subsequent to June 30, 2007, the Company announced the saleonJuly 31, 2007 of the Ricochet wireless network and operations for greater Denver metropolitan area to Civitas Wireless Solutions, LLC (Civitas). In addition, we announced Ricochet Networks ,Inc (RNI) ceased operations of the San Diego network and is no longer in the business of providing wireless internet services. Summarized information for the business segments as of June 30, 2007 and 2006 and for the quarters then ended is as follows (in thousands): Three Months Ended June 30,: 2007: 2006: Equipment Services Total Equipment Services Total Assets $ 45,566 $ 994 $ 46,560 $ 63,232 $ 2,283 $ 65,515 Revenue $ 18,117 $ 895 $ 19,012 $ 20,037 $ 713 $ 20,750 Operating income (loss) $ (2,442 ) $ (427 ) $ (2,869 ) $ (2,718 ) $ (520 ) $ (3,238 ) 8 Index Six Months Ended June 30,: 2007: 2006: Equipment Services Total Equipment Services Total Assets $ 45,566 $ 994 $ 46,560 $ 63,232 $ 2,283 $ 65,515 Revenue $ 34,790 $ 1,880 $ 36,670 $ 37,683 $ 1,603 $ 39,286 Operating income (loss) $ (5,200 ) $ (707 ) $ (5,907 ) $ (7,147 ) $ (939 ) $ (8,086 ) The results of operations for any interim period are not necessarily indicative of the results of operations for any other interim period or for a full fiscal year. 2. Stock Based Compensation Prior to 2006, the Company accounted for its stock-based compensation under the recognition and measurement principles of APB Opinion No.25, Accounting for Stock Issued to Employees and related interpretations (“APB 25”). Under APB 25, no stock-based compensation cost was reflected in net income for grants of stock prior to fiscal year 2006 because the Company grants stock options with an exercise price equal to or greater than the market value of the underlying common stock on the date of grant. Effective January 1, 2006 the Company adopted Statement of Financial Accounting Standards No.123 (Revised 2004) Share-Based Payment (“SFAS 123R”), which requires the measurement and recognition of compensation cost at fair value for all share-based payments, including stock options. Stock-based compensation for 2006 and 2007 includes compensation expense, recognized over the applicable vesting periods, for new share-based awards and for share-based awards granted prior to, but not yet vested, as of December 31, 2005 (modified prospective application). Stock-based compensation for the three-month periods ended June 30, 2007 and 2006 totaled approximately $618,000 and $317,000, respectively.Stock-based compensation for the six-month periods ended June 30, 2007 and 2006 totaled approximately $1,098,000 and $569,000, respectively. For the quarter and six months ended June 30, 2007, the operating loss, the loss before income taxes and the net loss were $618,000 and$1,098,000 higher, respectively, and the basic and diluted loss per share were $.03 and $.05 higher due to the adoption of SFAS 123R.Net cash used in operating activities and net cash provided by financing activities were not changed by the adoption of SFAS 123R. The fair value of each option grant has been estimated as of the date of grant using the Black-Scholes options pricing model with the following weighted average assumptions for 2007 and 2006:risk-free interest rate of 4.50% - 4.81 % and 4.75%-4.96%, expected life of 4 years and 4 years, volatility, calculated using historical volatility, of 231% - 240% and 250%-280% and dividend rate of zero percent, respectively.Using these assumptions, the weighted average fair value of the stock options granted in the quarter and six months ended June 30, 2007 was $2.57, and the weighted average fair value of the stock options granted in 2006 was $2.49The fair value of the stock options granted will be amortized as compensation expense over the vesting period of the options.Estimates of fair value are not intended to predict actual future events or the value ultimately realized by employees who receive equity awards, and subsequent events are not indicative of the reasonableness of the original estimates of fair value made by the Company under SFAS No.123R. No tax effects are recognized currently for the granting of share-based compensation arrangements as the Company currently cannot estimate the realizability of related tax benefits as the Company is in a net operating tax loss position with tax NOL as described in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2006, as filed with the SEC. 9 Index 3. Comprehensive Loss The Company reports comprehensive income in accordance with SFAS No. 130, “Reporting Comprehensive Income.”During the six months ended June 30, 2007and 2006, the Company had comprehensive losses of $3.3 million and $7.5 million respectively, including approximately $66,000 (unaudited) and 80,000 , respectively, of unrealized (losses) gains on available-for-sale investments, net of income taxes of $0 and $0, respectively. 4. Inventory Inventory consisted of the following at the indicated dates (in thousands): (in thousands) June 30, December 31, 2007 2006 (unaudited) Raw materials $ 7,771 8,247 Work in process 696 480 Finished goods 9,130 11,068 17,597 19,795 Allowance for excess and obsolescence (8,325 ) (9,653 ) Net Inventory $ 9,272 $ 10,142 5. Goodwill Goodwill consisted of the following (in thousands): June 30, December 31, Acquisition 2007 2006 KarlNet $ 2,491 $ 2,491 Terabeam 3,322 3,322 Old Proxim 2,109 2,109 Goodwill $ 7,922 $ 7,922 Goodwill is tested for impairment at least annually at the reporting unit level, and more frequently if an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount. 10 Index 6. Intangibles Schedule of Non-Amortizable Assets June 30, December 31, 2007 2006 (in thousands) Trade names – indefinite useful life 1,150 1,150 $ 1,150 $ 1,150 Schedule of Amortizable Assets June 30, December 31, 2007 2006 (in thousands) Patents, customer relationships and other technologies with identifiable useful lives 14,521 14,521 Less:accumulated amortization (5,231 ) (4,126 ) Amortizable intangible assets, net $ 9,290 $ 10,395 Amortization is computed using the straight-line method over the estimated useful life, based on the Company’s assessment of technological obsolescence of the respective assets.Amortization expense for the three months and six months ended June 30, 2007 totaled approximately $0.5 million and $1.0 million, respectively.The weighted average estimated useful life is 5 years.There is no estimated residual value. 7. Restructuring Charges The Company accounts for restructuring charges under the provisions of Statement of Financial Accounting Standards No. 146 (“FAS 146”), Accounting for Costs Associated with Exit or Disposal Activities. During the quarter ended June 30, 2007 the Company recorded restructuring charges of approximately $91,000.These charges consisted of one-time termination benefits related to a reduction in force at its San Jose, California headquarters implemented in an effort to streamline operations. 11 Index 8. Earnings per share (In Thousands) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 (unaudited) (unaudited) Numerator: Net income (loss) $ (339 ) $ (2,985 ) $ (3,325 ) $ (7,468 ) Denominator- weighted average shares: Denominator for basic earnings per share 21,554 21,541 21,554 21,502 Dilutive effect of stock options $ - $ - Denominator for diluted earnings per share 21,554 21,541 21,554 21,502 Basic earnings (loss) per share $ (0.02 ) $ (0.14 ) $ (0.15 ) $ (0.35 ) Diluted earnings (loss) per share $ (0.02 ) $ (0.14 ) $ (0.15 ) $ (0.35 ) At June 30, 2007 and 2006, stock options and warrants to purchase approximately 2.8 million and 2.7 million, respectively, shares of common stock were outstanding, but were not included in the computation of diluted earnings for the three month and six month periods ended June 30, 2007 and 2006 because there was a net loss for each of the applicable periods, and the effect would have been anti-dilutive. 9. Concentrations During six months ended June 30, 2007, there were two customers who accounted for approximately 21%, 11%, of consolidated sales respectively, and in the corresponding six months of 2006 these same customers accounted for 16%, and 13%, of consolidated sales respectively. The Company maintains the majority of its cash, cash equivalent, and restricted cash balances at two major US banks.The balances are insured by the Federal Deposit Insurance Corporation up to $100,000 per bank.At June 30, 2007 and 2006, the uninsured portion totaled approximately $6.2 million and $13.4 million, respectively. 10. Patent License Agreement – License Agreement Payable In February 2006, Terabeam, Inc. and its subsidiaries entered into a settlement agreement with Symbol Technologies, Inc. and its subsidiaries (“Symbol”) resolving all outstanding litigation between the companies. The Company recorded an intangible asset related to the license at December 31, 2005 based on the present value of the scheduled payments, and will amortize the intangible asset over the useful life of the patents through 2014.The amortization expense recorded for the six months ended June 30, 2007 totaled approximately $209,000.The Company also recorded a license payable equal to the present value of the scheduled payments.License agreements payable consisted (in thousands): June 30, 2007 December 31, 2006 License Agreement Payable 2,527 2,956 Current portion (942 ) (868 ) Long term portion $ 1,585 $ 2,088 12 Index 11. Allowance for Product Warranty Costs Warrantycosts were significantly reduced for the 6 months ended June 30, 2007versus the comparable period ended June 30, 2006. This reduction was due to an analysis performed by the Company of allowance for product warranty costs utilizing updated information of actual warranty costs and changes that have been made to the Company’s warranty policy. The company booked a change in the estimate of allowance for product warranty costs as an adjustment to cost of goods sold during the quarter ended March 31,2007. June 30 2007 June 30 2006 Balance at January 1, 1,102 1,146 Settlements (226 ) (397 ) Other Provision Adjustments (465 ) 417 Balance at June 30, 411 1,166 12. Recent Accounting Pronouncements In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. (FIN) 48, Accounting for Uncertainty in Income Taxes—An Interpretation of FASB Statement No.109, which prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 is effective beginning Q1 2007.The Company has performed a preliminary analysis under FIN 48 and believes that any unrecognized benefits or potential interest and penalties are not material to the financial statements. The Company files income tax returns in the U.S. federal jurisdictions and in various state jurisdictions. Generally, the Company is no longer subject to income tax examinations by tax authorities in these jurisdictions for years before 2003. In September 2006, the FASB issued Statement of Financial Accounting Standards No.157 (“SFAS 157”), “Fair Value Measurements.” SFAS No.157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (“GAAP”), and expands disclosures about fair value measurements. SFAS 157 does not require any new fair value measurements in financial statements, but standardizes its definition and guidance in GAAP. Thus, for some entities, the application of this statement may change current practice. SFAS 157 is effective for the Company beginning on January1, 2008. The Company is currently evaluating the impact that the adoption of this statement may have on its financial position and results of operations. In September2006, the FASB issued SFAS No.158 (“SFAS 158”), “Employers’
